UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
vs. CasE NUMBER: 1:98-CR-00038-J MS-MJD
WILLIE BODDIE,
Defendant.

MOTION FOR COMPASSIONATE RELEASE
PURSUANT TO 18 U.S.C. § 358296(1)(A)(1)

 

 

The Defendant, Willie Boddie, by counsel, Jeffrey A. Baldwin, respectfully submits to
this Court his Motion for Compassionate Release pursuant to 18 U.S.C. § 3582 ©(1)(A) based on
his health issues, coupled with the COVID-19 pandemic. Boddie has exhausted his
administrative remedies; therefore, this Motion is ripe for the Court’s consideration. Boddie
requests an order reducing his sentence to time served.

The Defendant, Willie Boddie, respectfully submits to this Court that his life sentence for
an individual with his limited criminal history (one prior Driving While Suspended conviction),
who was convicted of simply a drug offense without any violent enhancements or firearm
enhancements, also satisfies the “extraordinary or compelling” reasons criteruia for granting a
reduction of Boddie’s sentence. Boddie was only subject to a mandatory life sentence, at the
time of his sentencing, due to the weight of drugs involved. His mandatory life sentence would
not be a mandatory sentence today, and he would not be subject to a mandatory life sentence
under today’s sentencing laws. Boddie’s case presents “extraordinary and compelling reasons”

that warrant a reduction of his sentence.
Filed contemporaneously with this Motion is a Memorandum in Support thereof. The
Defendant requests that the Court consider said Memorandum together with this Motion and
Grant the relief requested.

WHEREFORE, the Defendant, by counsel, respectfully requests the Court grant him
compassionate release, and for all other relief just and proper in the premises.

Respectfully submitted,

/s/ Jeffrey A. Baldwin
Jeffrey A. Baldwin

Attorney for the Defendant
Attorney No.: 11892-49

CERTIFICATE OF SERVICE

 

I hereby certify that on December 2, 2020, a copy of the foregoing was filed electronically.
Service of this filing will be made on all ECF - registered counsel by operation of the court’s

electronic filing system. Parties may access this filing through the court’s system.

/s/ Jeffrey A. Baldwin
Jeffrey A. Baldwin

JEFFREY A. BALDWIN

VOYLES VAIANA LUKEMEYER BALDWIN & WEBB
ONE INDIANA SQUARE

211 NORTH PENNSYLVANIA STREET

SUITE 2400

INDIANAPOLIS, IN 46204

Telephone: (317) 632-4463

jbaldwin@voyleslegal.com

 
